DETAILED ACTION
This action is in response to the amendment filed 10/26/2020.
Claims 1-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020has been entered.
 
Response to Arguments
Applicant's  arguments, see [ages 12-14 of amendment, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Reynard in view of McNeill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weik.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al. (US 6,975,226), hereinafter Reynard, in view of McNeill et al. (US 8,497,761), hereinafter McNeill, in view of Weik, III (US 2011/0313893), hereinafter Weik.

As per claim 1, Reynard teaches the following:
a control panel for controlling operation of loading dock equipment at a loading dock, (see Figs. 1 and 4), the loading dock equipment including at least a first piece of loading dock equipment, a second piece of loading dock equipment, and a third piece of loading dock equipment, (see Fig. 4, different subsections), wherein the control panel comprises: 
a display screen configured to sequentially display a first control element and then, after user interaction with the first control element, display a second control element and a third control element, (see Fig. 4, 70a), wherein the user interaction with the first control element causes activation of the first piece of loading dock equipment and causes the display screen to concurrently display the second and third control elements in the absence of the first control element, wherein user interaction with the second control element causes activation of the second piece of loading dock equipment.  As Reynard shows in Fig. 4, specific device controls may possess multiple “elements”, where a first “element” may be that of vehicle restrain 75, and a second and third “elements” may be that of dock leveler controls 85 and 86, which may raise and extend the assembly respectfully.
 However, Reynard does not explicitly teach of displaying one element at a time.  McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed in a sequence, (114, 116, 127, 128), with only one steps controls, (118, 119, 131), being displayed at a given time.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.
	Furthermore, while Reynard in view of McNeill would teach of a plurality of controls being presented in a sequence, neither Reynard nor McNeill explicitly teach of a later element in the sequence being operable to control the first piece of equipment.  In a similar field of endeavor, Weik teaches of a management system for a loading dock (see abstract).  Weik teaches the following:
wherein user interaction with the third control element causes the display screen to display a fourth control element in the absence of the second control element, and wherein user interaction with the fourth control element is operable to control the first piece of loading dock equipment.  As Weik shows in Fig. 8, a workflow may contain two separate instances of use of a single piece of equipment, such as opening an entrance barrier S306 and later closing said barrier S314.  Upon the further modification in view of Weik, one of ordinary skill would have arrived at the interface controls of Reynard, being displayed sequentially as in McNeill, with a “first and fourth” control pertaining to a same piece of equipment as in Weik.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the sequential display of control panel subsections of Reynard in view of McNeil with the first and fourth control being for a same piece of equipment as in Weik.  One of ordinary skill would have been motivated to have made such modification because both Reynard in paragraph [0002] and McNeill in column 9, lines 32-51, operations follow an approved sequence/workflow and as Weik shows, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door.

Regarding claim 2, modified Reynard teaches the panel of claim 1 as described above.  Reynard further teaches the following:
the display screen is configured to display a series of control elements for operating the loading dock equipment according to a preset sequence, the series of control elements including the first control element and the second control element.  As Reynard teaches in column 2, lines 11-63, the subsections are arranged in a “normal operating sequence”, i.e. a preset sequence.

Regarding claim 3, modified Reynard teaches the panel of claim 1 as described above.  Reynard further teaches the following:
the display screen is configured to display a series of control elements for operating the loading dock equipment according to a preset sequence, the series of control elements including the first control element and the second control element.  As Reynard teaches in column 2, lines 11-63, the subsections are arranged in a “normal operating sequence”, i.e. a preset sequence.
However, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
and wherein the display screen only displays either the first of second control element at any given time.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed in a sequence, (114, 116, 127, 128), with only one steps controls, (118, 119, 131), being displayed at a given time.  While previously completed steps may be shown in McNeil, the actual controls for these steps are not displayed.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.
  
Regarding claim 4, modified Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of inoperative representations of controls.  McNeill teaches the following:
the display screen is configured to display an inoperative representation of the second control element while the first control element is displayed.  As McNeill teaches in column 9, lines 60-63, controls may be disabled and “grayed-out” until a prior step is taken by the user, such as the user accessing docking cameras before a control to verify docking is enabled.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.

Regarding claim 5, modified Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of not allowing the second piece of equipment to be activated until the first has been.  McNeill teaches the following:
the second piece of loading dock equipment is interlocked with the first piece of loading dock equipment, such that the second piece of loading dock equipment cannot be activated until the first piece of loading dock equipment has been activated.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.

Regarding claim 6, modified Reynard teaches the panel of claim 1 as described above.  Reynard further teaches the following:
the loading dock equipment includes at least a vehicle restraint, (see Fig. 4, 75), a loading dock door, (see Fig. 4, 76), and a dock leveler, (see Fig. 4, 77), and wherein the control panel is mounted proximate to the loading dock, (see Figs. 1 and 2). 

Regarding claim 7, modified Reynard teaches the panel of claim 6 as described above.  However, Reynard does not explicitly teach of the door being interlocked with the restraint.  McNeill teaches the following:
the loading dock door is interlocked with the vehicle restraint such that the loading dock door is inoperable until the control panel receives a signal from the vehicle restraint indicating that the vehicle restraint has been properly engaged with a vehicle.  As McNeill shows in the transition between Fig. 5 and Fig. 6, the automatic door control 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.

Regarding claim 8, Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of a hand held device.  McNeill teaches the following:
the control panel is part of a hand held device that includes the display screen.  As McNeill teaches in the abstract, the controls are presented on a mobile remote control.  Further see column 8, lines 55-57 for examples of mobile devices.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with the mobile device of McNeill.  One of ordinary skill would have been motivated to have made such modification because it would be beneficial to a user of Reynard to allow a user to operate the docking system while not being physically present at the dock itself.

Regarding claim 10, Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of a hand held device.  McNeill teaches the following:
the control panel is part of a mobile phone that includes the display screen.  As McNeill teaches in column 8, lines 55-57, the mobile device may be similar to a PDA which is interpreted as encompassing a “mobile phone”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with the mobile device of McNeill.  One of ordinary skill would have been motivated to have made such modification because it would be beneficial to a user of Reynard to allow a user to operate the docking system while not being physically present at the dock itself.

Regarding claim 11, Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of a central dock management system.  McNeill teaches the following:
the control panel is part of a central dock management system located remote from the loading dock, and wherein the dock management system includes the display screen.  As McNeill shows in Fig. 1, 41, a central processing center is utilized to oversee a docking facility.  As McNeill teaches in the abstract, the docking controls are presented on a mobile device, the mobile device may therefore be placed within the processing center of Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with central 

As per claim 12, Reynard teaches the following:
a system for controlling operation of loading dock equipment at a loading dock, the system comprising:
display, via the display screen, a first control element in the absence of a second control element and a third control element, wherein the first control element is associated with a first piece of loading dock equipment and the second control element is associated with a second piece of loading dock equipment, and wherein selection of the first control element by a user causes the processor to activate operation of the first piece of loading dock equipment to the exclusion of the second piece of loading dock equipment.  As Reynard shows in Fig. 4, specific device controls may possess multiple “elements”, where a first “element” may be that of vehicle restrain 75, and a second and third “elements” may be that of dock leveler controls 85 and 86, which may raise and extend the assembly respectfully.; and 
after operation of the first piece of loading dock equipment, concurrently display, via the display screen, the second and third control elements in the absence of the first control element, wherein selection of the second control element by the user causes the processor to activate operation of the second piece of loading dock equipment to the exclusion of the first piece of loading dock equipment.  As may further be seen in Reynard’s Fig. 4, a second control element may be that of the subsection “door”.  

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.
Furthermore, while Reynard in view of McNeill would teach of a plurality of controls being presented in a sequence, neither Reynard nor McNeill explicitly teach of a later element in the sequence being operable to control the first piece of equipment.  In a similar field of endeavor, Weik teaches of a management system for a loading dock (see abstract).  Weik teaches the following:
wherein selection of the third control element by the user causes the processor to display, via the display screen, a fourth control element in the absence of the second control element, and wherein the fourth control element is associated with the first piece of loading dock equipment.  As Weik shows in Fig. 8, a workflow may contain two separate instances of use of a single piece of equipment, such as opening an entrance barrier S306 and later closing said barrier S314.  Upon the further modification in view of Weik, one of ordinary skill would have arrived at the interface controls of Reynard, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the sequential display of control panel subsections of Reynard in view of McNeil with the first and fourth control being for a same piece of equipment as in Weik.  One of ordinary skill would have been motivated to have made such modification because both Reynard in paragraph [0002] and McNeill in column 9, lines 32-51, operations follow an approved sequence/workflow and as Weik shows, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door.
Regarding the components of claim 12 including:
a display screen; 
a processor operably connectable to the display screen; and 
a computer-readable medium containing instructions that cause the processor to- 
Both Reynard and McNeill are directed to computing devices, of which a display, processor, and computer-readable medium were well known components at the time.  Further support for this interpretation may be seen in McNeill’s example of a PDA in column 8, lines 55-57.

Regarding claim 13, modified Reynard teaches the system of claim 12 as described above.  However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
the instructions cause the processor to display, via the display screen, either the first control element or the second control element at a time.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed in a sequence, (114, 116, 127, 128), with only one steps controls, (118, 119, 131), being displayed at a given time.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure. 

Regarding claim 14, modified Reynard teaches the system of claim 12 as described above.  However, Reynard does not explicitly teach of a touch screen.  McNeill teaches the following:
the display screen is a touchscreen, and wherein the first and second control elements are touch-sensitive control elements.  See column 8, line 50, “touch screen”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of Reynard with the touch screen of McNeill.  One of ordinary skill would have been motivated to have made such modification because touch screens were known to benefit a user in allowing a greater display area.

Regarding claim 15, modified Reynard teaches the system of claim 12 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a loading dock door, (see Fig. 4, “vehicle restraint” and “door”), and wherein the system further comprises: 
the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the vehicle restraint to engage a vehicle parked at the loading dock.  As Reynard teaches in column 2, lines 3-32, engage button 52 may be activated to cause a restraint hook 21 engages a truck or trailer; and 
the loading dock door, wherein the loading dock door is operably connected to the processor and positioned above the vehicle restraint, wherein the second control element is selectable by the user to cause the loading dock door to open and provide access to the vehicle from the loading dock.  As Reynard teaches in column 2, lines 33-34, Door Open button 61 opens door 18. 
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
and wherein the second control element is not displayed until after the vehicle has been properly engaged by the vehicle restraint.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such that a subsequent control may not be activated until a prior control is activated, such as verifying a trailer restraint before an automatic door may be activated.

Still further, as described above, While Reynard teaches of a restraint control, Reynard in view of McNeill does not explicitly teach of the fourth control element controlling the first piece of equipment.  Weik shows in Fig. 5 that same pieces of equipment may be utilized at different times during a sequence of operations, thus arriving at “and wherein the fourth control element is selectable by the user to cause the vehicle restraint to disengage from the vehicle parked at the loading dock”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the sequential display of control panel subsections of Reynard in view of McNeil with the first and fourth control being for a same piece of equipment as in Weik.  One of ordinary skill would have been motivated to have made such modification because both Reynard in paragraph [0002] and McNeill in column 9, lines 32-51, operations follow an approved sequence/workflow and as Weik shows, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door.
 
Regarding claim 16, modified Reynard teaches the system of claim 12 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a dock leveler, (see Fig. 4, “vehicle restraint” and “dock leveler”), and wherein the system further comprises: 
the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the vehicle restraint to engage a vehicle parked at the loading dock.  As Reynard teaches in column 2, lines 3-32, engage button 52 may be activated to cause a restraint hook 21 engages a truck or trailer; and 
the dock leveler, wherein the dock leveler is operably connected to the processor, wherein the second control element is selectable by the user to cause the dock leveler to move into position to provide access to the vehicle from the loading dock.  As Reynard teaches in column 1, lines 63-67, the dock leveler controls are provided to control hydraulics of the dock to improve access to a docked vehicle. 
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
and wherein the second control element is not displayed until after the vehicle has been properly engaged by the vehicle restraint.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such that a subsequent control may not be activated until a prior control is activated, such as verifying a trailer restraint before an automatic door may be activated.

Still further, as described above, While Reynard teaches of a restraint control, Reynard in view of McNeill does not explicitly teach of the fourth control element controlling the first piece of equipment.  Weik shows in Fig. 5 that same pieces of equipment may be utilized at different times during a sequence of operations, thus arriving at “and wherein the fourth control element is selectable by the user to cause the vehicle restraint to disengage from the vehicle parked at the loading dock”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the sequential display of control panel subsections of Reynard in view of McNeil with the first and fourth control being for a same piece of equipment as in Weik.  One of ordinary skill would have been motivated to have made such modification because both Reynard in paragraph [0002] and McNeill in column 9, lines 32-51, operations follow an approved sequence/workflow and as Weik shows, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door.

Regarding claim 17, modified Reynard teaches the system of claim 12 as described above.  Reynard in view of McNeill further teaches the following:
 the instructions further cause the processor to, after operation of the second piece of loading dock equipment, display, via the display screen, a fifth control element to the exclusion of the first, second, and fourth control elements, wherein selection of the fifth control element by the user causes the processor to activate a third piece of loading dock equipment to the exclusion of the first and second pieces of loading dock equipment.  As Reynard shows in Fig. 4, three subsections may be presented including “vehicle restraint”, “door”, and “dock leveler”.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed in a sequence, (114, 116, 127, 128), with only one steps controls, (118, 119, 131), being displayed at a given time.  Therefore, upon the modification of Reynard in view of McNeill, the three subsections of Reynard would be presented in the one step at a time method of McNeill.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.

Regarding claim 18, modified Reynard teaches the system of claim 17 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint, the second piece of loading dock equipment is a loading dock door, and the third piece of loading dock equipment is a dock leveler.  As Reynard shows in Fig. 4, three subsections may be presented including “vehicle restraint”, “door”, and “dock leveler”. 
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
and wherein the instructions cause the processor to sequentially display, via the display screen, all of the control elements necessary for the user to fully operate the vehicle restraint, the loading dock door, and the dock leveler.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such that a subsequent control may not be activated until a prior control is activated, such as verifying a trailer restraint before an automatic door may be activated.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure. 

Regarding claim 19, modified Reynard teaches the system of claim 17 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint, the second piece of loading dock equipment is a loading dock door, and the third piece of loading dock equipment is a dock leveler.  As Reynard shows in Fig. 4, three subsections may be presented including “vehicle restraint”, “door”, and “dock leveler”, and wherein the system further comprises: 
the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, wherein the first control element is selectable by the user to cause the vehicle restraint to engage a vehicle parked at the loading dock.  As Reynard teaches in column 2, lines 3-32, engage button 52 may be activated to cause a restraint hook 21 engages a truck or trailer; 
the loading dock door, wherein the loading dock door is operably connected to the processor and positioned above the vehicle restraint, wherein the second control element is selectable by the user to cause the loading dock door to raise and provide access to the vehicle from the loading dock.  As Reynard teaches in column 2, lines 33-34, Door Open button 61 opens door 18; and 
the dock leveler, wherein the dock leveler is operably connected to the processor, wherein the third control element is selectable by the user to cause the dock leveler to extend into the vehicle.  As Reynard teaches in column 1, lines 63-67, the dock leveler controls are provided to control hydraulics of the dock to improve access to a docked vehicle.
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.  

As per claim 20, Reynard teaches the following:
a computer-implemented method for sequentially operating loading dock equipment, (see abstract), the method comprising: 
displaying a first graphical control element via a display screen, wherein the first graphical control element enables user operation of a first piece of loading dock equipment to the exclusion of a second piece of loading dock equipment, separate from the first piece of loading dock equipment, and wherein the first graphical control element is displayed in the absence of a second graphical control element that enables user operation of the second piece of loading dock equipment and in the absence of a third graphical control element that enables user control of the display screen.  As Reynard teaches in column 6, lines 25-65, each subsection of Fig. 4 is utilized to operate a different piece of equipment.  As may be further seen in the bottom half of Fig. 4, the subsections are presented in a sequence, such as first “vehicle restraint” and second “door”.
receiving a first user selection of the first graphical control element; in response to receiving the first user selection, activating the first piece of loading dock equipment; .  As may be seen in Reynard’s Fig. 4, a first control element may be that of the subsection “vehicle restraint”.  As Reynard explains in column 7, lines 64-67, an automatic setting for safety gate (third piece of loading dock equipment) causes a barrier gate to automatically be raised when a vehicle restraint 20 has secured the truck.  As vehicle restraint 20 has a corresponding control 75, upon a user activating this control, the vehicle restraint 20 would be engaged and the barrier gate automatically raised, thus arriving at “activation of the first piece of loading dock equipment causes automatic operation of the third piece of loading dock equipment”;  
receiving a second user selection of either the second graphical control element, and in response, or the third graphical control element, activating the second piece of loading dock equipment.  As may further be seen in Reynard’s Fig. 4, a second control element may be that of the subsection “door”.
 However, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
after activation of the first piece of loading dock equipment, displaying the second and third graphical control elements via the display screen in the absence of the first graphical control element.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed in a sequence, (114, 116, 127, 128), with only one steps controls, (118, 119, 131), being displayed at a given time.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.
Furthermore, while Reynard in view of McNeill would teach of a plurality of controls being presented in a sequence, neither Reynard nor McNeill explicitly teach of a later element in the sequence being operable to control the first piece of equipment.  In a similar field of endeavor, Weik teaches of a management system for a loading dock (see abstract).  Weik teaches the following:
and in response displaying a fourth graphical control element in the absence of the second graphical control element, wherein the fourth graphical control element enables user operation of the first piece of loading dock equipment to the exclusion of the second piece of loading dock equipment.  As Weik shows in Fig. 8, a workflow may contain two separate instances of use of a single piece of equipment, such as opening an entrance barrier S306 and later closing said barrier S314.  Upon the further modification in view of Weik, one of ordinary skill would have arrived at the interface 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the sequential display of control panel subsections of Reynard in view of McNeil with the first and fourth control being for a same piece of equipment as in Weik.  One of ordinary skill would have been motivated to have made such modification because both Reynard in paragraph [0002] and McNeill in column 9, lines 32-51, operations follow an approved sequence/workflow and as Weik shows, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door.

Regarding claim 21, modified Reynard teaches the method of claim 20 as described above.  However, Reynard does not explicitly teach of a touch screen.  McNeill teaches the following:
displaying the first graphical control element includes displaying a first touch-sensitive button via a touchscreen, and wherein displaying the second and third graphical control elements includes displaying second and third touch-sensitive buttons, respectively, via the touchscreen after the user has touched the first touch-sensitive button to operate the first piece of loading dock equipment.  See column 8, line 50, “touch screen” and Fig. 5 for buttons.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of Reynard with the touch screen of McNeill.  One of ordinary skill would have been motivated to have made such 

Regarding claim 22, modified Reynard teaches the method of claim 20 as described above.  Reynard teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a loading dock door, (see Fig. 4, “vehicle restraint” and “door”), and wherein: 
activating the first piece of loading dock equipment comprises engaging the vehicle restraint with a vehicle parked at the loading dock.  As Reynard teaches in column 2, lines 3-32, engage button 52 may be activated to cause a restraint hook 21 engages a truck or trailer; 
wherein activating the second piece of loading dock equipment comprises raising the loading dock door to provide access to the vehicle.  As Reynard teaches in column 2, lines 33-34, Door Open button 61 opens door 18.  
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
wherein displaying the second and third graphical control elements includes displaying the second and third graphical control elements after the vehicle has been engaged by the vehicle restraint.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such that a subsequent control may not be activated until a prior control is activated, such as verifying a trailer restraint before an automatic door may be activated.


Regarding claim 23, Reynard teaches the method of claim 20 as described above.  However, Reynard does not explicitly teach of a mobile device.  McNeill teaches the following:
displaying the first, second, third, and fourth graphical control elements includes displaying the first, second, third and fourth graphical control elements on a display screen of a mobile device.  As McNeill teaches in the abstract, the user interface may be implemented on a mobile device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with the mobile device of McNeill.  One of ordinary skill would have been motivated to have made such modification because it would be beneficial to a user of Reynard to allow a user to operate the docking system while not being physically present at the dock itself.

Regarding claim 24, Reynard teaches the method of claim 20 as described above.  However, Reynard does not explicitly teach of a dock management system remote from the dock.  McNeill teaches the following:
displaying the first, second, third, and fourth graphical control elements includes displaying the first, second, third and fourth graphical control elements on a display screen of a dock management system computer remote from the loading dock.  As McNeill shows in Fig. 1, 41, a central processing center is utilized to oversee a docking facility.  As McNeill teaches in the abstract, the docking controls are presented on a mobile device, the mobile device may therefore be placed within the processing center of Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with central processing center of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 4, lines 30-32, the central processing center benefits users in coordinating operations at docking stations.

  Regarding claim 25, modified Reynard teaches the method of claim 20 as described above.  Reynard teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the second piece of loading dock equipment is a dock leveler (see Fig. 4, “vehicle restraint” and “dock leveler”), wherein: 
activating the first piece of loading dock equipment comprises engaging the vehicle restraint with a vehicle parked at the loading dock.  As Reynard teaches in ; 
However, as described above, Reynard does not explicitly teach of displaying one element at a time.  McNeill teaches the following:
wherein displaying the second and third graphical control elements includes displaying the second and third graphical control elements after the vehicle has been engaged by the vehicle restraint.  As McNeill shows in the transition between Fig. 5 and Fig. 6, controls are displayed such that a subsequent control may not be activated until a prior control is activated, such as verifying a trailer restraint before an automatic door may be activated.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.
Still further, as described above, While Reynard teaches of a restraint control, Reynard in view of McNeill does not explicitly teach of the fourth control element controlling the first piece of equipment.  Weik shows in Fig. 5 that same pieces of equipment may be utilized at different times during a sequence of operations, thus arriving at “and wherein the fourth control element is selectable by the user to cause the vehicle restraint to disengage from the vehicle parked at the loading dock”.

 
Regarding claim 26, modified Reynard teaches the panel of claim 1 as described above.  Reynard in view of McNeill further teaches the following:
the display screen only displays either the first or second control element at any given time.  Reynard teaches of displaying control elements in Fig. 4.  However, Reynard does not explicitly teach of displaying these controls only one at a time.  McNeill teaches of displaying controls in a sequential manner in Figs.5 and 6
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel subsections of Reynard with the single control sequential display of McNeill.  One of ordinary skill would have been motivated to have made such modification because as McNeill teaches in column 9, lines 32-51, such single control presentation benefits the user in conveying to the operator the workflow and present position to ensure approved workflow protocol for docking procedure.

Regarding claim 27, modified Reynard teaches the panel of claim 1 as described above.  However, as described above, Reynard does not explicitly teach of a fourth control for operating a first piece of equipment.  Weik teaches the following:
user interaction with the first control element causes activation of the first piece of loading dock equipment in a first direction, and wherein user interaction with the fourth control element causes activation of the first piece of loading dock equipment in a second direction.  As Weik shows in Fig. 5, operation of a same piece of equipment may belong to such a workflow, such as opening a door and later closing said door

Regarding claim 28, modified Reynard teaches the panel of claim 1 as described above.  Reynard further teaches the following:
a third piece of loading dock equipment, wherein activation of the first piece of loading dock equipment causes automatic operation of the third piece of loading dock equipment, and wherein the third piece of loading dock equipment is at least one of an air curtain, a guide light, a loading light, an inflatable shelter, or a dock gate.  Reynard shows in Fig. 6, and corresponding column 7, line 56 – column 8, line 19, there are three “pieces of equipment” which may be set to “automatic” using control 87, 88, and 89.  As Reynard explains in column 7, lines 64-67, an automatic setting for safety gate (third piece of loading dock equipment) causes a barrier gate to automatically be raised when a vehicle restraint 20 has secured the truck.

Regarding claim 29, modified Reynard teaches the system of claim 12 as described above.  Reynard further teaches the following:
a third piece of loading dock equipment, wherein operation of the first piece of loading dock equipment causes the processor to automatically activate operation of the third piece of loading dock equipment, and wherein the third piece of loading dock equipment is at least one of an air curtain, a guide light, a loading light, an inflatable shelter, or a dock gate.  Reynard shows in Fig. 6, and corresponding column 7, line 56 – column 8, line 19, there are three “pieces of equipment” which may be set to “automatic” using control 87, 88, and 89.  As Reynard explains in column 7, lines 64-67, an automatic setting for safety gate (third piece of loading dock equipment) causes a barrier gate to automatically be raised when a vehicle restraint 20 has secured the truck.
Regarding claim 30, modified Reynard teaches the method of claim 20 as described above.  Reynard further teaches the following:
automatically operating a third piece of loading dock equipment in response to activation of the first piece of loading dock equipment, and wherein the third piece of loading dock equipment is at least one of an air curtain, a vehicle parking guide light, a loading light, an inflatable shelter, or a dock gate.  Reynard shows in Fig. 6, and corresponding column 7, line 56 – column 8, line 19, there are three “pieces of equipment” which may be set to “automatic” using control 87, 88, and 89.  As Reynard explains in column 7, lines 64-67, an automatic setting for safety gate (third piece of loading dock equipment) causes a barrier gate to automatically be raised when a vehicle restraint 20 has secured the truck.

Regarding claim 31, modified Reynard teaches the panel of claim 28 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the third piece of loading dock equipment is an inflatable shelter, and wherein automatic operation of the third piece of loading dock equipment causes the inflatable shelter to inflate.  

Regarding claim 32, modified Reynard teaches the system of claim 29 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a vehicle restraint and the third piece of loading dock equipment is a vehicle parking guide light, and wherein the system further comprises: the vehicle restraint, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the vehicle restraint to engage a vehicle parked at the loading dock; and the vehicle parking guide light, wherein the vehicle parking guide light is operably connected to the processor, and wherein automatic operation of the third piece of loading dock equipment causes the vehicle parking guide light to turn off.  As Reynard shows in Fig. 6, control 75 operates a vehicle restraint and control 89 may set “dock light” (parking guide light) to automatic.  
While Reynard teaches in column 8, lines 13-19, that the automatic light corresponds to a door state, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the automatic light of Reynard to operate in connection with the vehicle restraint of Reynard.  One of ordinary skill would have been motivated to have made such modification because Reynard shows a clear 

Regarding claim 33, modified Reynard teaches the system of claim 29 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a loading dock door and the third piece of loading dock equipment is an air curtain, and wherein the system further comprises: the loading dock door, wherein the vehicle restraint is operably connected to the processor, and wherein the first control element is selectable by the user to cause the loading dock door to open; and the air curtain, wherein the air curtain is operably connected to the processor, and wherein automatic operation of the third piece of loading dock equipment causes the air curtain to activate.  As Reynard shows in Fig. 6, control 76 operates a door and control 88 may set a “dock seal” (air curtain) to automatic.
While Reynard teaches in column 8, lines 6-13, that the automatic inflatable shelter corresponds to a door state, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the automatic dock seal of Reynard to operate in connection with the vehicle restraint of Reynard.  One of ordinary skill would have been motivated to have made such modification because Reynard shows a clear desire to tie automatic operation to one another and connecting the automatic light to the vehicle restraint may benefit the user in a desired workflow.


Regarding claim 34, modified Reynard teaches the method of claim 30 as described above.  Reynard further teaches the following:
the first piece of loading dock equipment is a loading dock door and the third piece of loading dock equipment is a loading light, wherein activating the first piece of loading dock equipment comprises opening the loading dock door, and wherein automatic operation of the third piece of loading dock equipment comprises turning on the loading light.  As Reynard shows in Fig. 6, control 76 operates a door and control 89 may set “dock light” (loading light) to automatic.  As Reynard teaches in column 8, lines 13-19, setting dock light control 89 to automatic causes loading light 28 to automatically be turned on when the door 18 is opened.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of McNeill in view of Weik as applied to claim 1, and further in view of Miller et al. (US 8,775,710), hereinafter Miller.

Regarding claim 9, Reynard teaches the panel of claim 1 as described above.  However, Reynard does not explicitly teach of a detachable hand held device.   McNeill teaches of a loading dock graphical interface which may be implemented on a mobile device, such as a PDA, (see column 8, lines 55-57).  Miller teaches of a detachable mount for a mobile device, (see abstract), where the mobile device may be a PDA, (see column 3, line 65).  Therefore, upon the modification of Reynard in view of McNeill in view of Moon, one of ordinary skill in the art would arrive at:
the control panel is part of a hand held device that includes the display screen, and wherein the hand held device is detachably mounted to a docking station adjacent to the loading dock.  Where the mobile device of McNeill may be mounted proximate a docking station of Reynard, utilizing the mounting device of Miller.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the control panel of Reynard with the mobile device of McNeill.  One of ordinary skill would have been motivated to have made such modification because it would be beneficial to a user of Reynard to allow a user to operate the docking system while not being physically present at the dock itself.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the portable device of Reynard in view of McNeill with the mounting dock of Miller.  One of ordinary skill would have been motivated to have made such further modification because as Miller teaches in column 1, lines 20-34, such mobile docking devices benefit a user in creating increased productivity through allowing a user to utilize a device while “on the move” as compared to the user being locked into a single location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175